Exhibit 10.23

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Shares in Lieu of Salary/Bonus)

October 1, 2007

The parties to this Restricted Share Award Agreement (this “Agreement”) are
Federal Realty Investment Trust, a Maryland real estate investment trust (the
“Trust”), and Joseph M. Squeri, an individual employee of the Trust (the “Key
Employee”)

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Key Employee, under the Trust’s Amended and Restated
2001 Long-Term Incentive Plan (the “Plan”) of a Restricted Share Award for a
certain number of shares of beneficial interest of the Trust (the “Shares”),
subject to certain restrictions and covenants on the part of Key Employee. The
parties hereto desire to set forth in this Agreement their respective rights and
obligations with respect to such Shares.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan. The terms of the Plan
are incorporated by reference as if set forth herein in their entirety. To the
extent this Restricted Share Award Agreement is in any way inconsistent with the
Plan, the terms and provisions of the Plan shall prevail.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

  1. Award of Restricted Shares.

(a) The Trust hereby confirms the grant to the Key Employee, as of October 1,
2007 (the “Grant Date”), of the following Restricted Shares subject to the
restrictions and other terms and conditions set forth herein and in the Plan:

(i) Four Thousand Two Hundred Thirty-Three (4,233) Shares representing base
salary otherwise payable to Key Employee for the period from October 1, 2007
through and including December 31, 2008 (“Salary Shares”); and

(ii) Eight Hundred Forty-Six (846) Shares representing the bonus payable to Key
Employee in February 2008 in accordance with the terms of that certain letter
agreement dated June 25, 2007 between the Trust and Key Employee (“Bonus
Shares”).

The Salary Shares and Bonus Shares are sometimes collectively hereinafter
referred to as the “Restricted Shares.”

(b) On or as soon as practicable after the Grant Date, the Trust shall cause one
or more stock certificates representing the Restricted Shares to be registered
in the name of the Key Employee. Such stock certificate or certificates shall be
subject to such stop-transfer orders and other restrictions as the Board of
Trustees or any committee thereof may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are listed and any applicable federal
or state securities law, and the Trust may cause a legend or legends to be
placed on such certificate or certificates to make appropriate reference to such
restrictions.

The certificate or certificates representing the Restricted Shares shall be held
in custody by the Chief Financial Officer of the Trust until the Restricted
Period (as hereinafter defined in Paragraph 3) with respect thereto shall have
lapsed. Simultaneously with the execution and delivery of this Agreement, the
Key Employee shall deliver to the Trust one or more undated stock powers
endorsed in blank relating to the Restricted



--------------------------------------------------------------------------------

Shares. The Trust shall deliver or cause to be delivered to the Key Employee or,
in the case of the Key Employee’s death, to the Key Employee’s beneficiary, one
or more stock certificates for the appropriate number of Shares, free of all
such restrictions, as to which the restrictions shall have expired. Upon
forfeiture, in accordance with Paragraph 4, of all or any portion of the
Restricted Shares, the certificate or certificates representing the forfeited
Restricted Shares shall be canceled.

(c) This award of Restricted Shares is made in lieu of (i) any cash bonus Key
Employee may be eligible to receive for calendar year 2007 pursuant to the
Trust’s annual incentive bonus plan or otherwise; and (ii) any cash base salary
that the Key Employee is eligible to receive for services provided by the Key
Employee to the Trust for the period from October 1, 2007 through and including
December 31, 2008. Key Employee shall not be entitled to receive any bonus paid
during the first quarter of calendar year 2008 for calendar year 2007 or any
base salary for the period from October 1, 2007 through and including
December 31, 2008.

 

  2. Restrictions Applicable to Restricted Shares.

(a) Beginning on the Grant Date, the Key Employee shall have all rights and
privileges of a stockholder with respect to the Restricted Shares, except that
the following restrictions shall apply:

(i) none of the Restricted Shares may be assigned or transferred (other than by
will or the laws of descent and distribution, or in the Committee’s discretion,
pursuant to a domestic relations order within the meaning of Rule 16a-12 of the
Securities Exchange Act of 1934, as amended) during the Restricted Period (as
hereinafter defined in Paragraph 3);

(ii) all or a portion of the Restricted Shares may be forfeited in accordance
with Paragraph 4; and

(iii) any Shares distributed as a dividend or otherwise with respect to any
Restricted Shares as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Shares and shall be
represented by book entry and held in the same manner as the Restricted Shares
with respect to which they were distributed.

Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective. As
the restrictions set forth in this Paragraph 2 hereof lapse in accordance with
the terms of this Agreement as to all or a portion of the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of this
Agreement.

 

  3. Restricted Period.

(a) The restrictions set forth in Paragraph 2 shall apply for a period (the
“Restricted Period”) from the Grant Date until such Restricted Period lapses as
to all Restricted Shares on January 1, 2009; provided, however, that the
Restricted Period shall not lapse on the date set forth above unless the Key
Employee has tendered to the Trust, on or before that date, the amount of any
state and federal withholding tax obligation which will be imposed on the Trust
by reason of the lapsing of the Restricted Period for such Restricted Shares on
that date.

(b) Notwithstanding the foregoing, the Restricted Period shall lapse as follows:

(i) The Restricted Period shall lapse as to all Bonus Shares immediately upon
Key Employee’s death, discharge by the Trust without Cause (as defined in the
Plan) or Involuntary Termination (as defined in the Plan) during the one year
period commencing with the occurrence of a Change in Control (as defined in the
Plan) provided that such death, discharge without Cause or Involuntary
Termination occurs on or

 

Page 2 of 4



--------------------------------------------------------------------------------

after the date on which annual bonus payments are made to the Trust’s executive
officers in the first quarter of 2008 (“Bonus Payment Date”). If Key Employee’s
death, discharge without Cause or Involuntary Termination occurs prior to the
Bonus Payment Date, the Bonus Shares will be forfeited upon the occurrence of
any of such events.

(ii) The Restricted Period shall lapse as to Salary Shares on a pro-rata basis
in the event the Key Employee dies, is discharged by the Trust without Cause or
incurs an Involuntary Termination during the one year period commencing with the
occurrence of a Change in Control. The number of Salary Shares that will vest
upon the occurrence of Key Employee’s death, discharge without Cause or
Involuntary Termination following a Change in Control shall be determined by
multiplying the total number of Salary Shares by a percentage that is calculated
by dividing the number of full months that have elapsed from the Grant Date
through and including the date of Key Employee’s death, discharge without Cause
or Involuntary Termination following Change in Control by fifteen (15), the
number of full months occurring between the Grant Date and January 1, 2009. All
other Salary Shares will be forfeited upon the occurrence of Key Employee’s
death, discharge without Cause or Involuntary Termination following Change in
Control.

Notwithstanding the foregoing, the Restricted Period shall only lapse as
provided in Paragraphs 3(b)(i) and 3(b)(ii) provided that Key Employee or his
legal representative shall first tender, within ninety (90) days after the
death, discharge without Cause or Involuntary Termination following Change in
Control, the amount of any state and federal withholding tax obligation which
will be imposed on the Trust by reason of the lapsing of the Restricted Period
for the Bonus Shares and/or Salary Shares, as applicable.

 

  4. Forfeiture.

If there is a termination of the Key Employee’s Service with the Trust for any
reason, then all rights of the Key Employee to any and all then-remaining
Restricted Shares, after giving application to Paragraphs 3(a) and 3(b), shall
terminate and be forfeited. In addition, in the event the Key Employee or his
legal representative fails to tender to the Trust any required tax withholding
amount in accordance with Paragraphs 3(a) or 3(b) above by the date specified
therein, then the Trust shall retain a portion of the Restricted Shares
sufficient to meet its tax withholding obligation.

 

  5. Assignment.

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Key Employee and the assigns and successors of the Trust,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Key Employee.

 

  6. Entire Agreement; Amendment.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, between the parties with respect thereto. This
Agreement may be amended at any time by written agreement of the parties hereto.
The terms set forth in this Agreement shall control over any contrary terms set
forth in that certain Severance Agreement of even date herewith between Key
Employee and the Trust.

 

  7. Governing Law.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Maryland other than the conflict
of laws provisions of such laws, and shall be construed in accordance therewith.

 

Page 3 of 4



--------------------------------------------------------------------------------

  8. Severability.

If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not so held
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement shall
be held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

 

  9. Continued Employment.

This Agreement shall not confer upon the Key Employee any right with respect to
continuance of employment by the Trust.

 

  10. Certain References.

References to the Key Employee in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
Key Employee’s executors or the administrators, or the person or persons to whom
all or any portion of the Restricted Shares may be transferred by will or the
laws of descent and distribution, shall be deemed to include such person or
persons.

 

  11. Section 83(b) Election.

The Key Employee acknowledges that it is the Key Employee’s sole responsibility,
and not the Trust’s, to file a timely election under section 83(b) of the
Internal Revenue Code, of 1986, as amended. The Key Employee acknowledges that
he or she is relying on his or her own advisors with respect to the decision as
to whether or not to file any section 83(b) election.

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed and
the Key Employee has hereunto set his hand effective as of the day and year
first above written.

 

     FEDERAL REALTY INVESTMENT TRUST      By:  

/s/ Donald C. Wood

       Donald C. Wood        President and Chief Executive Officer WITNESS:     
KEY EMPLOYEE

/s/ Dawn M. Becker

     By:  

/s/ Joseph M. Squeri

       Joseph M. Squeri

 

Page 4 of 4